Title: To James Madison from James Monroe, 16 January 1806
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                            London Jany 16. 1806.
                        
                        I arrived here to day to be prepared to attend the drawing room on the 18th., & found a notice from Ld. Mulgrave to attend a levee of the King to be held this Day at Buckingham house. I attended & was recd. with propriety. Nothing occurrd of an interesting nature. The King appeard to enjoy perfect good health, tho’ his eyesight was obviously impaired. On our affrs. with this country no change has yet taken place, & of course I have nothing new to add. In case our government has not taken its measures, it may be proper to decline those of a definitive nature, a short time, in the hope that this govt. will change its policy & come into ours. All my communications to Lord Mulgrave gave cause to expect that I shod. sail early in the spring, perhaps in Feby, & as I am now here & shall endeavor to draw an answer from him, & events on the continent, and the tone of the Presidents message are favorable to a proper result, it is not improbable that they may adopt a suitable course. By this I do not mean that any thing like a relaxation shod. appear in our proceedings, or indecision, as to the part to be

taken in case this govt. adheres to its doctrines. My idea is that every step necessary to illustrate the question, & manifest decision in case it shod. be necessary, shod. be taken; and that a delay in adopting final measures shod. obviously appear to proceed from a spirit of moderation & the expectation of a change of policy here. The moment of my departure is not fixed, nor is a short term, a few months, in connection with the publick interest any object with me. April or May are the best seasons to sail to the UStates, & the delicate state of Mrs. Monroe’s health incline to such a delay, especially if other circumstances favor it.
                        The events on the continent have been peculiarly favorable to the Emperor of France. The feebleness of Austria, & the indecision of Prussia, have favored much the enterprize of their neighbour. It has produc’d a great effect here, but whether the Parliament will participate with the publick, is to be seen. Mr. Pitt is I believe dangerously ill with the gout, so that he will not appear in Parliamt. on the opening of the session. The opinion of a change of the ministry gains ground. Of these concerns however I shall write you fully soon, as I shall remain here, to renew my efforts & make a fair experiment of what can be done in our own. I left my family at Bath comfortably fixed, & in such favorable prospect of good health, that I flatter myself that I shall not be called away by a summons from them, and nothing else will take away till that process is gone through. I hear nothing from the continent of our affrs. there. I presume you are correctly informed. Mr. Erving’s father, a very respectable & sensible old man, died here this day. He was in delicate health when his son left him, but there was no cause to expect his death so soon. The young man will be much affected by this event, in his absence especially.
                        I have heard nothing of my affrs. in Albemarle some considerable time since, & feel much concern abt. them since the death of my most excellent friend Mr. Jones. Mr. Lewis had hired out my plantation & slaves there without my knowledge, & very much agnst my desire last year; in consequence I requested my uncle to instruct him to retake them into my own hands this year, & in fact to take them into his if he saw any reason to suspect that Lewis was tired of them, or did not manage them to advantage. As I expected to get home before Chrssmss, and wished to act with great delicacy to Mr. Lewis, I never mentioned the subject to any person but Mr. Jones, who I knew wod. enquire into the business. My hope was that the old gentleman would have been able to prevail on Mr. Divers to take charge of them. To him I shod. have written but from motives of delicacy to Lewis. At present I do not know how the matter stands, in consequence I cannot give any directions in it. Will you confer with the President & if any measure is necessary to secure them a fair management, either get Divers or Wilson Nicholas to attend to them for me. If however they are safe still in Lewis’s

hands, & prudently managed nothing need be said. If a supervision of him will be necessary that might be secured by his own consent. I have not written to him lately, nor do I wish to do it, till I am better informed of his motives in that extry step, & his general conduct. I am dear Sir yr. friend & Servt.
                        
                            Jas. Monroe
                        
                    
                    
                        I shall write you perhaps again if the vessel does not sail to morrow; & daily while she stays. The opportunity being favorable to a safe delivery of this letter I must add that Mr. Lewis’s undertaking to rent out my plantation &ca without my instructions or knowledge, so completely impair’d my confidence in his management, that now that our friend is gone, I feel the utmost anxiety on that head. I began to fear that he might make other Dispositions of my property, sell it for example, for which had the same authority as to rent it; having none for either. I hope you will be so good as confer with Mr. Jefferson on the subject and do for me the best in your power.
                    
                